Exhibit 99.1 JOINT FILING AGREEMENT This Joint Filing Agreement, dated as of July 7, 2015, is by and among Greenlight Capital, Inc., DME Advisors GP, L.L.C., DME Advisors, L.P., DME Capital Management, LP, and David Einhorn (collectively, the "Filers"). Each of the Filers may be required to file with the United States Securities and Exchange Commission a statement on Schedule 13G and/or 13D with respect to shares of Common Units of CNX Coal Resources LP that may be beneficially owned by them from time to time. Pursuant to and in accordance with Rule 13(d)(1)(k) promulgated under the Securities Exchange Act of 1934, as amended, the Filers hereby agree to file a single statement on Schedule 13G and/or 13D (and any amendments thereto) on behalf of each of such parties, and hereby further agree to file this Joint Filing Agreement as an exhibit to such statement, as required by such rule. This Joint Filing Agreement may be terminated by any of the Filers upon one week's prior written notice (or such lesser period of notice as the Filers may mutually agree) to the other party. Executed and delivered as of the date first above written. Greenlight Capital, Inc. By: /s/Harry Brandler Harry Brandler Chief Financial Officer DME Advisors GP, L.L.C. By: /s/Harry Brandler Harry Brandler Chief Financial Officer DME Advisors, L.P. By: /s/Harry Brandler Harry Brandler Chief Financial Officer DME Capital Management, LP By: /s/Harry Brandler Harry Brandler Chief Financial Officer /s/Harry Brandler** Harry Brandler, on behalf of David Einhorn
